Citation Nr: 1001291	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for musculoligamentous strain of the low back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back disability is 
manifested by, at worst, forward flexion of the thoracolumbar 
spine to 45 degrees; there is no evidence of forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable or 
unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for musculoligamentous strain of the low back have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a March 2007 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   In 
combination with the May 2008 notice, all VCAA mandates were 
met. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2007 VCAA letter was issued prior to the September 2007 
rating decision that is the subject of this appeal; thus, 
this notice was timely.

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (holding that notice specific to 
individual Veterans is no longer required in increased 
compensation claims).  In any event, the Veteran received 
Vazquez-Flores notice in May 2008.

Any timing defect was cured with re-adjudicating all of the 
Veteran's claims in a July 2008 supplemental statement of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, 20 Vet. 
App. at 376-78 (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
July 2008 supplemental statement of the case complied with 
the applicable due process and notification requirements for 
a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

The Board acknowledges that the Veteran has not been advised 
of the complete Dingess requirements.  Because the Veteran's 
increased rating claim for a low back disability is being 
denied in this decision, any issue of disability rating or 
effective date is moot.  Further, because neither the Veteran 
nor his service representative have indicated any prejudice 
caused by this error, or any other error, the Board finds no 
basis for finding prejudice against the Veteran's appeal of 
the issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA treatment 
records.    

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record includes VA medical records, including 
a VA examination report dated in May 2007.  After review of 
this examination report, the Board finds that it provides 
competent, non-speculative evidence regarding the current 
nature and severity of the Veteran's service-connected low 
back disability  Thus, there is no duty to provide another 
examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  

Factual Background and Analysis

The Veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected low back disability currently 
is evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine ("General Rating Formula") as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  See 
38 C.F.R. § 4.71a, DC 5237 (2009).  

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a General Rating Formula for all 
diseases and injuries of the spine for the new DC's 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Because the Veteran's increased rating claim for a 
low back disability was date-stamped as received by the RO on 
January 11, 2007, the revised DC's for evaluating the spine 
are applicable.

Under the General Rating Formula, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, the 
combined range of motion of the cervical spine greater than 
2170 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (2009).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   The 
recent medical evidence shows that VA magnetic resonance 
imaging (MRI) scan of the Veteran's lumbosacral spine in 
January 2006 indicated that the thecal sac was at the lower 
limits of normal, borderline spinal stenosis at L3-4 and L4-
5, a small left paracentral disc protrusion at L4-5, and mild 
annular bulging resulting in bilateral L3, L4, and L5 
foraminal encroachment.

The Veteran received a course of outpatient chiropractic 
treatment for his low back pain in 2006.  For example, on VA 
outpatient treatment in January 2006, it was noted that the 
Veteran's spinal pain continued although he had received 
extensive physical therapy for his back.  He described his 
low back pain as constant and 7-8 out of 10 on a pain scale.  
His pain was accompanied by burning, shooting sensations with 
intermittent radiation in to his hips, right greater than 
left.  His low back pain was worsened by prolonged walking, 
prolonged sitting, prolonged standing, moving from the 
sitting to standing positions, and carrying.  The assessment 
was multiple traumas to the spine which responded well to 
manipulation in the past and should respond well to 
manipulation in the future.

In March 2006, the Veteran's complaints included spinal pain 
since being involved in a motor vehicle accident during 
active service.  He described his low back pain as 6 out of 
10 on a pain scale, aching, stiff, and tight sensations with 
intermittent radiation into his right hip.  He also reported 
experiencing a sharp/stabbing sensation in the thoracolumbar 
region.  The assessment included multiple traumas to the 
spine.

In May 2006, it was noted that the Veteran's low back pain 
was migratory and had many characteristics.  It was not 
really radicular and did not include either numbness or 
tingling.  The Veteran reported that he could walk half a 
mile or more.  He denied any bowel or bladder symptoms.  The 
VA examiner stated that the Veteran currently was self-
employed as a realtor and last had a full time job in 1998 
when he ran two hair salons.  It was noted that an MRI scan 
showed some relatively mild degenerative changes.  Physical 
examination showed normal reflexes and he was strong and 
could lift himself multiple times with either gastrocnemius 
muscle.  The VA examiner stated that the Veteran would not 
benefit from surgical intervention.

On VA examination in May 2007, the Veteran complained of 
right-sided low back pain which radiated in to the buttock 
and both groin areas.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran denied any flare-ups, bowel or bladder incontinence, 
or numbness or weakness.  He admitted to frequent urination.  
He reported using a lumbosacral orthosis brace in the past 
but denied using any other assistive devices.  The Veteran 
reported no occupation so there was no effect of this 
disability on his occupation.  He also reported being 
prescribed bed rest for one month in the previous twelve 
months.  

Physical examination in May 2007 showed no muscle spasm in 
the lower lumbar paraspinous muscles.  Range of motion 
testing showed forward flexion to 45 degrees with pain, 
extension to 5 degrees with pain, and right lateral rotation, 
left lateral rotation, right lateral flexion, and left 
lateral flexion all to 30 degrees with pain.  Straight leg 
raising was negative to 90 degrees in the sitting position 
bilaterally.  Motor strength was 5/5 in all muscle groups of 
both lower extremities.  Sensation was intact on the right 
and diminished in all dermatomes on the left.  There was no 
additional limitation of motion following repetitive use.  
There were no flare-ups.  There also was no incoordination, 
fatigue, weakness, or lack of endurance.  The diagnosis was 
myofascial lumbar syndrome.

On VA outpatient treatment in March 2008, the Veteran 
complained of low back pain which had lasted for 17 years.  
He denied any trauma.  He also denied any bowel or bladder 
incontinence, muscle weakness or stiffness, or joint pain.  
Physical examination showed no muscle atrophy or weakness, a 
good range of motion, and no spine deviation.  The diagnosis 
was low back pain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 20 percent for a low back disability.  The Veteran's 
service-connected low back disability is manifested by, at 
worst, forward flexion limited to 45 degrees (as seen on VA 
examination in May 2007).   This amount of limitation of 
motion was shown to be with pain.  The examiner specifically 
found no additional limitation of motion following repetitive 
use nor was there incoordination, fatigue, weakness of lack 
of endurance.  Thus, no higher rating is on order on the 
basis of factors provided for in DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  Further, absent evidence of ankylosis 
of the lumbar spine (i.e., the criteria for at least a 
40 percent rating under DC 5237), the Board finds that a 
disability rating greater than 20 percent for a low back 
disability have not been met.  See 38 C.F.R. § 4.71a, DC 5237 
(2009).  

At his May 2007 VA examination, the Veteran also denied 
experiencing any bowel or bladder impairment.  Straight leg 
raising was negative to 90 degrees in the sitting position 
bilaterally.  Motor strength was 5/5 in all muscle groups of 
both lower extremities.  Sensation was intact on the right 
and diminished in all dermatomes on the left.  The Veteran 
has denied repeatedly that his low back pain is accompanied 
by any bowel or bladder impairment or numbness or tingling.  
In the absence of such findings of neurologic impairment, a 
separate rating for any associated neurologic abnormalities 
is not in order.   See 38 C.F.R. § 4.71a, DC 5237, Note (1) 
(2009) (the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code).

The Board otherwise notes that the Veteran reported being 
prescribed 1 month of bed rest in the pervious 12 months.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  (See 38 C.F.R. § 4.71a, DC 5243 
Intervertebral disc syndrome).  Despite this report by the 
Veteran, the associated treatment reports do not confirm 
incapacitating episodes requiring bed rest.   For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Note (1).  In the absence of persuasive 
evidence, a higher rating under this DC is not appropriate.  

Finally, the degree of disability has been shown to be stable 
throughout the appeal period. Consequently, staged ratings 
are not appropriate in this case since distinct time periods 
with different ratable symptoms are not identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disabilities are 
inadequate.  There must be a comparison between the level of 
severity and symptomatology of the service-connected 
disability with the established criteria.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorder at 
issue.  38 C.F.R. 
§ 3.321(b)(1). The record lacks evidence that the Veteran's 
low back disorder has resulted in marked interference with 
her ability to work (beyond that contemplated with the 
regular rating criteria) or necessitated frequent 
hospitalization.  It appears that the Veteran has been self-
employed as a realtor throughout the pendency of this appeal.  
For example, in May 2006, the VA examiner stated that the 
Veteran currently was self-employed as a realtor and last had 
a full time job in 1998 when he ran two hair salons.  On VA 
examination in May 2007, the Veteran reported no occupation 
so there was no effect of this disability on his occupation.   
Moreover, the schedular rating criteria are adequate in that 
the Veteran's symptoms were sufficiently addressed and 
covered.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See 38 U.S.C.A. § 1155; 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to a disability rating greater than 20 percent 
for musculoligamentous strain of the low back is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


